         Case 2:16-ap-01278-ER                Doc 55 Filed 10/30/18 Entered 10/30/18 11:51:33                              Desc
                                               Main Document     Page 1 of 7

Attorney or Party Name, Address, Telephone & FAX                      FOR COURT USE ONLY
Nos., State Bar No. & Email Address
JEREMY V. RICHARDS (CA SBN 102300)
GAIL S. GREENWOOD (CA SBN 169939)
PACHULSKI STANG ZIEHL & JONES LLP
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: 310/277-6910
Facsimile: 310/201-0760
E-mail: jrichards@pszjlaw.com
        ggreenwood@pszjlaw.com

     Individual appearing without attorney
   Attorney for: Bradley D. Sharp, Plan Administrator
 under the Confirmed First Amended Chapter 11 Plan of
 Liquidation Dated January 31, 2018 for Liberty Asset
 Management Corporation
                                     UNITED STATES BANKRUPTCY COURT
                        CENTRAL DISTRICT OF CALIFORNIA - Los Angeles Division

In re:                                                                CASE NO.: 2:16-bk-13575-ER


LIBERTY ASSET MANAGEMENT CORPORATION, a                               ADVERSARY NO.: 2:16-ap-01278
California Corporation,
                                                                      CHAPTER: 11
                                                        Debtor(s).

AHA 2012 LLC; FRANK LEE, Co-Trustee of THE LEE                                        JOINT STATUS REPORT
LIVING TRUST DATED 06/23/1987; CHRISTOPHER D.
LEE; YCJS 2012 LLC; RICHBEST HOLDING LLC                                                 [LBR 7016-1(a)(2)]

                                                                      DATE:              11/13/18
                                                       Plaintiff(s). TIME:               10:00 a.m.
                                vs.                                   COURTROOM:          1568
                                                                      ADDRESS:            255 E. Temple Street
                                                                                          Los Angeles, CA 90012
LIBERTY ASSET MANAGEMENT CORPORATION, et. al.,



                                                    Defendant(s).


The parties submit the following JOINT STATUS REPORT in accordance with LBR 7016-1 (a)(2):

A. PLEADINGS/SERVICE:
    1. Have all parties been served with the complaint/counterclaim/cross-claim, etc.                              Yes         No
       (Claims Documents)?

    2. Have all parties filed and served answers to the Claims Documents?                                          Yes         No
    3. Have all motions addressed to the Claims Documents been resolved?                                           Yes         No

    4. Have counsel met and conferred in compliance with LBR 7026-1?                                               Yes         No




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                        Page 1                                      F 7016-1.STATUS.REPORT
          Case 2:16-ap-01278-ER               Doc 55 Filed 10/30/18 Entered 10/30/18 11:51:33                              Desc
                                               Main Document     Page 2 of 7
    5. If your answer to any of the four preceding questions is anything other than an unqualified “YES,” please
       explain below (or on attached page):

    Plaintiffs: The Plaintiffs are informed and believe that Vanessa Van Holland has not filed and served answers to the
    Claims Documents.




B. READINESS FOR TRIAL:

    1.        When will you be ready for trial in this case?
                                 Plaintiff                                                   Defendant

         See Section G                                                               See Section G


    2. If your answer to the above is more than 4 months after the summons issued in this case, give reasons for further
       delay.
                                Plaintiff                                     Defendant

         See Section G                                                               See Section G



    3. When do you expect to complete your discovery efforts?
                              Plaintiff                                                      Defendant

         See Section G                                                               See Section G

    4. What additional discovery do you require to prepare for trial?
                               Plaintiff                                                     Defendant

         See Section G                                                               See Section G



C. TRIAL TIME:

    1. What is your estimate of the time required to present your side of the case at trial (including rebuttal stage if
       applicable)?
                               Plaintiff                                         Defendant

         Unknown at this time.                                                       Unknown at this time.

    2. How many witnesses do you intend to call at trial (including opposing parties)?
                            Plaintiff                                            Defendant

         Unknown at this time.                                                       Unknown at this time.




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                        Page 2                                      F 7016-1.STATUS.REPORT
         Case 2:16-ap-01278-ER                Doc 55 Filed 10/30/18 Entered 10/30/18 11:51:33                              Desc
                                               Main Document     Page 3 of 7
    3. How many exhibits do you anticipate using at trial?
                             Plaintiff                                                       Defendant

       Unknown at this time.                                                     Unknown at this time.


D. PRETRIAL CONFERENCE:

    A pretrial conference is usually conducted between a week to a month before trial, at which time a pretrial order will
    be signed by the court. [See LBR 7016-1.] If you believe that a pre-trial conference is not necessary or appropriate in
    this case, please so note below, stating your reasons:

                               Plaintiff                                                         Defendant
      Pretrial conference        is      is not requested               Pretrial conference       is    is not requested
      Reasons:                                                          Reasons:

      See Section F.                                                    See Section F.


                                 Plaintiff                                                        Defendant
      Pretrial conference should be set after:                          Pretrial conference should be set after:
      (date)                                                            (date)


E. SETTLEMENT:

    1. What is the status of settlement efforts?

         Defendants: The Parties have conferred regarding Plaintiffs’ proofs of claim against Liberty and Oak River.



    2. Has this dispute been formally mediated?                   Yes            No
       If so, when?

         March 2016

    3. Do you want this matter sent to mediation at this time?

                                Plaintiff                                                         Defendant

                                Yes          No                                                   Yes         No




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                        Page 3                                      F 7016-1.STATUS.REPORT
Case 2:16-ap-01278-ER   Doc 55 Filed 10/30/18 Entered 10/30/18 11:51:33   Desc
                         Main Document     Page 4 of 7
Case 2:16-ap-01278-ER   Doc 55 Filed 10/30/18 Entered 10/30/18 11:51:33   Desc
                         Main Document     Page 5 of 7




                                       5
         Case 2:16-ap-01278-ER                Doc 55 Filed 10/30/18 Entered 10/30/18 11:51:33                              Desc
                                               Main Document     Page 6 of 7

                                      PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                            150 California Street, 15th Floor, San Francisco, California 94111


A true and correct copy of the foregoing document entitled: JOINT STATUS REPORT [LBR 7016-1 (a)(2)] will be served
or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
October 30, 2018 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:



                                                                                   Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) October 30, 2018 , I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.



                                                                                    Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) October 30, 2018 , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

OVERNIGHT MAIL
Honorable Ernest M. Robles
United States Bankruptcy Court
Central District of California
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1560 / Courtroom 1568
Los Angeles, CA 90012

                                                                                    Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 October 30, 2018             Rebecca Rosales                                   /s/ Rebecca Rosales
 Date                         Printed Name                                             Signature




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                        Page 6                                      F 7016-1.STATUS.REPORT
          Case 2:16-ap-01278-ER               Doc 55 Filed 10/30/18 Entered 10/30/18 11:51:33                              Desc
                                               Main Document     Page 7 of 7
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

   x      John-Patrick M Fritz jpf@lnbyb.com, JPF.LNBYB@ecf.inforuptcy.com
   x      David B Golubchik dbg@lnbyb.com, dbg@ecf.inforuptcy.com
   x      David S Henshaw david@henshawlaw.com, info@henshawlaw.com
   x      Eve H Karasik ehk@lnbyb.com
   x      Jeffrey S Kwong jsk@lnbyb.com, jsk@ecf.inforuptcy.com
   x      David W. Meadows david@davidwmeadowslaw.com
   x      Uzzi O Raanan uor@dgdk.com, DanningGill@gmail.com;uraanan@ecf.inforuptcy.com
   x      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
   x      Stephen R Wade srw@srwadelaw.com, reception@srwadelaw.com

2. SERVED BY UNITED STATES MAIL:

       Benjamin Kirk (aka Benny Ping Ko)          Tsai Luan Ho (aka Shelby Ho)              Lucy Gao
       c/o Derrick M. Talerico                    c/o James A. Hinds                        c/o Stephen R. Wade
       Zolkin Talerico                            Hinds & Shankman, LLP                     Law Office of Stephen R. Wade PC
       12121 Wilshire Blvd., Ste. 1120            21257 Hawthorne Blvd., 2nd Fl             405 N Indian Hill Blvd
       Los Angeles, CA 90025-1164                 Torrance, CA 90503                        Claremont, CA 91711

       Benjamin Kirk (aka Benny Ping Ko)          Andrea A. Wirum                           Richbest Holding LLC
       2648 E. Workman Ave., #3001-263            c/o Charles P. Maher                      c/o Minyu Jessica Chang
       West Covina, CA 91791                      Rincon Law, LLP                           3832 Sequoia Creek Court
                                                  200 California St., Ste. 400              San Jose, CA 95121
                                                  San Francisco, CA 94111




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                        Page 7                                      F 7016-1.STATUS.REPORT
